UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6021



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ALPHONZO WILSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:99-cr-00033-H)


Submitted:     May 29, 2008                   Decided:   June 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonzo Wilson, Appellant Pro Se.   Felice McConnell Corpening,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
Joshua B. Royster, UNITED STATES DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alphonzo   Wilson   appeals   the   district   court’s   order

denying his motion for modification of sentence.     We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Wilson, No. 4:99-cr-00033-H (E.D.N.C. Oct. 3, 2007).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -